Citation Nr: 1703462	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  98-19 448A		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to March 4, 2010 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

2. Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU) prior to May 18, 2004.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The case was remanded by the Board in March 2014  and then denied in a October 2015.  The case was then appealed to the Court of Appeals for Veterans Claims, whereupon both VA and the Veteran's Attorney agreed to Remand the case for further development, certified by the Court in June 2016. 


FINDINGS OF FACT

An August 25, 2016 correspondance from the Veteran's representative indicates that the Veteran died in July 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A  (West 2014); 79 Fed. Reg. 52,977  (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104 (a) (West 2014); 79 Fed. Reg. 52,977, 52,984  (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302 ).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 79 Fed. Reg. 52,977, 52,984  (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106 ). 


ORDER

The appeal is dismissed.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


